Title: From Thomas Jefferson to Nicholas Davies, 6 August 1794
From: Jefferson, Thomas
To: Davies, Nicholas



Dear Sir
Monticello. Aug. 6. 1794.

I received by Mr. Poindexter your favor of July 21. with copies of your will and deed of trust. A twenty years abandonment of the practice and study of law, has really disqualified me from giving opinions on questions of law, which merit confidence. Nevertheless, to shew my desire to oblige you, I have given my best attentions to your papers.Mr. Poindexter informs me that you wish by the deed, to convey not only the lands in Amherst, but those in Bedford also, to charitable uses. If so, I think the deed entirely defective in the descriptive clause, which is the first. The law is strict in the construction of deeds, and expressly requires that the lands meant to be conveyed shall be fully described in the descriptive clause, and will not suffer that clause to be enlarged by those which follow. If therefore you wish to convey the Bedford lands also by deed, I would advise you to add a description of them to that of the Amherst lands.
But the only effect of the deed is to put it out of your own power to change any thing relative to the trust yourself hereafter. The will is as fully competent to make any settlement you desire, as any deed can be. The death of some of the trustees named in the deed, or other circumstances, might induce you hereafter to wish to name others in the place of those dying, or to change them: this you will be able to do if you make the settlement by your will alone, but not if you execute the deed. I should therefore think it really more adviseable to cancel the deed, and  perfect the will. If you do this it will be necessary in the clause of the 2d. page where you say ‘as to all my other lands in Amherst and Bedford counties &c I leave to the management of my executors and trustees’ &c it will be necessary I say to add words of inheritance, somewhat to this effect, to wit ‘All my other lands in Amherst and Bedford &c I devise to my executors and trustees herein after named, to them and their heirs for ever, in trust for the several purposes expressed and to be expressed in this my will. All my lands now rented to my tenants’ &c as is now expressed in the will. When you come to the clause appointing executors say ‘I hereby nominate and appoint my worthy friends Powhatan Bolling, John Dabney, and Thomas Logwood executors of this my last will, and jointly with James Poindexter of the county of Campbell, Charles Gwatkins of the county of Bedford, and Josiah Ellis senr. of the county of Amherst trustees for receiving the inheritance of my lands and for applying the same to the purposes before directed in this my will: and I hereby revoke all other wills’ &c.
I observe an annuity of £10. in the will to Margaret Dyke, and that she is a witness to the will. If her attestation of the will should be necessary, it cannot be taken without her renouncing the legacy.
I learn with sincere pleasure that you still enjoy as good a degree of health as at your time of life may be expected. I earnestly wish it’s continuance, and that of every circumstance which might contribute to make you happy. Persuaded that a reconciliation with your son, would tend much to the quiet of your mind, it would give me particular pleasure to learn that he could see the duty he is under of ‘arising and going unto his father & saying, father I have sinned’ &c and that you had fallen on his neck and kissed him. Wishing you every felicity of earth and heaven I am Dear Sir Your most obedt. humble servt

Th: Jefferson

